FILED
                           NOT FOR PUBLICATION                              JUL 03 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HELEN E. RYAN and MYKAL S.                       No. 12-56908
RYAN, Special Administrator for the
Estate of John James Ryan,                       D.C. No. 3:12-CV-01489-MMA-
                                                 BLM
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

TIMOTHY M. HYDEN, a California
resident and as Trustee of the John and
Christy Ryan Family Trust; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted May 1, 2014**

Before: D.W. NELSON, LEAVY, and THOMAS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Helen E. Ryan appeals from the district court’s judgment dismissing all

claims against all parties. Mykal S. Ryan, special administrator for the estate of

John James Ryan, purports to appeal from the same judgment dismissing the action

of plaintiff John James Ryan, who was deceased at the time the complaint was

filed. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review a dismissal for failure to comply with a vexatious litigant order

for abuse of discretion. In re Fillbach, 223 F.3d 1089, 1090 (9th Cir. 2000). Here,

the district court properly dismissed this case because it was filed in violation of a

vexatious litigant order entered against Mykal Ryan. The defendants and subject

matter of this case fall squarely within the terms of the order. Although Mykal S.

Ryan is not a plaintiff, the record supports the district court’s conclusion that he is

the individual litigating this action which he filed without obtaining court approval.

      “Rulings on motions for recusal are reviewed under the abuse-of-discretion

standard.” United States v. McTiernan, 695 F.3d 882, 891 (9th Cir. 2012). The

district court did not abuse its discretion by denying the motion for recusal because

there are no facts suggesting that the judge’s impartiality might reasonably be

questioned, and no showing of bias stemming from an extrajudicial source. Mayes

v. Leipziger, 729 F. 2d 605, 607 (9th Cir. 1984).

AFFIRMED.